Citation Nr: 1727595	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-16 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left-hand (non-dominant) dorso-ulnar sensory cutaneous neuropathy, status post removal of shrapnel fragment, with carpal tunnel syndrome.

2.  Entitlement to an increased rating in excess of 10 percent residuals of shell fragment wound of the left hand, wrist, and forearm Muscle Group IX and VIII (non-dominant) prior to September 23, 2015 and in excess of 20 percent from September 23, 2015.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from September 1963 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter for additional development in April 2015.  The requested actions have been completed, and the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Throughout the appeal period from December 28, 2007, left-hand (non-dominant) dorso-ulnar sensory cutaneous neuropathy, status post removal of shrapnel fragment, with carpal tunnel syndrome has been manifested by moderate incomplete paralysis of the lower radicular group.  

2.  Throughout the appeal period from December 28, 2007, residuals of shell fragment wound of the left hand, wrist, and forearm, Muscle Group IX and VIII was manifested by severe injury of Muscle Group VIII and without ankylosis of the left wrist.  

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for left-hand (non-dominant) dorso-ulnar sensory cutaneous neuropathy, status post removal of shrapnel fragment, with carpal tunnel syndrome are met from December 28, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8512 (2016).

2.  The criteria for a 20 percent rating, but no higher, for residuals of shell fragment wound of the left hand, wrist, and forearm, Muscle Group IX and VIII, are met from December  28, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.73, Diagnostic Codes 5308, 5309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Initial Rating for Left-Hand Dorso-Ulnar Sensory Cutaneous Neuropathy

A March 2010 rating decision granted service connection for dorso-ulnar sensory cutaneous neuropathy of the upper extremity.  A 20 percent rating was assigned from December 2007.  A March 2011 rating decision granted service connection for carpal tunnel syndrome of the left upper extremity.  

Treatment records reflect that the Veteran is right-handed; therefore, the rating criteria for the minor extremity apply in this case.  Dorso-ulnar neuropathy is rated under diagnostic code 8516, pertaining to paralysis of the ulnar nerve.  A 20 percent rating is assigned for moderate incomplete paralysis affecting the minor extremity.  A 30 percent rating is assignable for severe incomplete paralysis affecting the minor extremity.  A 50 percent rating is assignable for complete paralysis, with the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R § 4.124a, Diagnostic Code 8516.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Combined nerve injuries should be rated by reference to nerve involvement, or if sufficient in extent, consider radicular group ratings.  C.F.R. § 4.124a, Note following DC 8719.

In March 2008, the Veteran had a VA examination to identify neurological impairment of the left wrist, fingers, and hand.  The examination noted that a 1986 service connection claim documented multiple metallic fragments scattered from the distal forearm through the metacarpal bases, with several metallic fragments retained in the distal ulna.  Nerve studies in April 2006 were positive for carpal tunnel syndrome, and a carpal tunnel release was performed in May 2006.  

The Veteran reported that he always had chronic localized tenderness after the shell fragment wounds.  The Veteran's chief complaint was pain over the dorsoulnar aspect of the left wrist and the dorsoulnar base of the hand (5th metacarpal dorsal base).  The Veteran described increased pain in the area, particularly if he bumped the region, and burning pain with pressure to the area.  The Veteran reported constant numbness extending from his wrist (over the dorsoulnar hand to the dorsal metacarpal level of the small and ring fingers).  The Veteran reported that he had not experienced any motion restriction of the wrist or hand due to the area pain.  The Veteran reported that he had experienced numbness involving the small and ring fingers.  It was noted that, overall, he had used his hand well, with no notable weakness.  Upon physical examination, there were two side by side scars on the left hand, which were flat and well-healed.  On direct palpation of the fragment wound scars with compression directly over the metacarpal base, there was exquisite tenderness, a burning sensation and numbness, involving the dorsoulnar aspect of the hand to the metacarpal level with no radiation into the digits.  The area involved corresponded directly to the branch of the ulnar nerve.

The examiner opined that the neurological impairment of the dorsoulnar wrist/hand in the distribution of the dorsoulnar sensory cutaneous nerve was most likely related to the shell fragment sounds of the left hand and wrist.  The examiner diagnosed left wrist and hand retained shell fragments, dorsoulnar, carpometacarpal level, with associated dorsoulnar sensory cutaneous neuropathy.  The examiner also diagnosed left elbow neuropathy.  The examiner opined that left elbow ulnar neuropathy was not related to service-connected shell fragment wound residuals.  The examiner opined that the numbness of the palm and finger pulps was directly related to the left elbow ulnar neuropathy.  

A VA treatment record dated in October 2008 noted complaints of left hand numbness and tingling.  The Veteran reported that the shrapnel may have moved in the past six months.  Physical examination revealed a positive Tinel's sign over the ulnar nerve at the elbow and tenderness to palpation over the fifth metacarpal.  An EMG showed evidence of left moderate carpal tunnel syndrome without denervation.  The Veteran was offered exploration for shrapnel removal and concurrent ulnar nerve decompression and indicated that he would like to proceed with that procedure. 

A November 2008 x-ray noted that there was extensive shrapnel about the ulnar aspect of the left hand and distal forearm.  In November 2008 the Veteran underwent ulnar nerve decompression.  A December 2008 VA treatment record noted that the Veteran was seen two weeks status post removal of shrapnel from his left hand and left ulnar nerve decompression, at which time he reported improved pain and numbness.  

In July 2009, the Veteran had another procedure for removal of shrapnel from his left hand.  The operative report reflects that two pieces of shrapnel were removed during that procedure.  

A May 2011 VA examination of the peripheral nerves did not include findings regarding dorso-ulnar sensory cutaneous neuropathy, status post removal of shrapnel fragment, with carpal tunnel syndrome.

At a Board hearing in February 2015, the Veteran testified that his nerve damage results in difficulty gripping objects

The Veteran had a VA examination in September 2015.  The examiner diagnosed traumatic left ulnar nerve injury, left ulnar mononeuropathy with ulnar nerve transposition, and carpal tunnel bilaterally with release.  The examiner noted that the Veteran was also diagnosed with peripheral neuropathy, which was most likely associated with diabetes.  The examination noted a history of surgery to remove shrapnel from the left hand and wrist, without a significant change in the dysesthesias in the pinky fingertip.  

The Veteran reported that his hand had always been painful if hit on the ulnar side.  He described the left distal pinky as feeling as if in a "vice grip" and worse with the cold.  He reported that his left hand would fatigue when driving when compared with the right.  

The Veteran's left upper extremity symptoms included moderate pain, severe paresthesias and/or dysesthesias, and mild numbness.  The other upper extremities nerves were evaluated as normal.  The Veteran had decreased sensation in the left lateral ulnar nerve from the wrist down and over the dorsal ulnar cutaneous distribution, most pronounced on lateral 5th digit, especially distal to DIP.  He had symmetric temperature of the hands and fingers.  There were no trophic changes attributable to peripheral neuropathy.  The examiner assessed mild incomplete paralysis of the median nerve and moderate incomplete paralysis of the ulnar nerve.  

The evidence indicates that throughout the appeal period, left-hand (non-dominant) dorso-ulnar sensory cutaneous neuropathy, status post removal of shrapnel fragment, with carpal tunnel syndrome has been manifested by severe paresthesias and dysesthesias, pain, and weakened grip.   The most recent VA examination assessed moderate incomplete paralysis of the median and ulnar nerve of the left upper extremity.  Records show that the Veteran reports constant pain and fatigue of the left hand with activity.  The VA examiner diagnosed moderate incomplete paralysis of the ulnar nerve.  Since the Veteran's disability involves impairment of both the median and ulnar nerve, it is appropriate to consider ratings for impairment of the radicular group.  Based on the evidence of combined impairment of the ulnar and median nerve, a 30 percent rating is granted for moderate incomplete paralysis of the lower radicular group of the left upper extremity.  
 
The Board notes that the criteria for a rating in excess of 30 percent are not met.  A 50-percent rating under Diagnostic Code 8516 is not warranted, as the evidence does not show complete paralysis of the ulnar nerve with the "griffin claw" deformity.  A higher rating in excess of 30 percent is not assignable under Diagnostic Code 8515 because the evidence does not show severe incomplete paralysis of the median nerve.   

In summary, the Board concludes that the criteria for a rating of 30 percent rating under Diagnostic Code 8512, but no higher, for left-hand (non-dominant) dorso-ulnar sensory cutaneous neuropathy, status post removal of shrapnel fragment, with carpal tunnel syndrome have been met. 

Increased Rating for Shell Fragment Wound of the Left Hand, Wrist, and Forearm Muscle Group IX and VIII

An August 1986 rating decision granted service connection for residuals of shell fragment wounds of the left hand and forearm, muscle group IX (minor).  A 10 percent rating was assigned from April 1986, pursuant to Diagnostic Code 5309.  A claim for in increased rating was received in December 2007.  An October 2015 Supplemental Statement of the Case granted a 20 percent rating from September 23, 2015.

VA examinations have identified impairment of Muscle Group VIII and IX.
Diagnostic Code 5308 applies to impairment of Muscle Group VIII.  This muscle group involves the functions of extension of the wrist, fingers and thumb and abduction of the thumb.  This includes the muscles arising mainly from the external condyle of the humerus:  extensors of the carpus, fingers, and thumb; supinator.  A 10 percent rating is assignable for moderate disability of the non-dominant extremity.  A 20 percent rating is warranted for moderately severe impairment and severe impairment.  38 C.F.R. § 4.73, Diagnostic code 5308.

Diagnostic Code 5309 applies to impairment of Muscle Group IX, including the forearm muscles.  As set forth in Diagnostic Code 5309, the forearm muscles act in strong grasping movement and are supplemented by the intrinsic muscles in delicate manipulative movements.  The intrinsic muscles of the hand include: thenar eminence; short flexor; opponens; abductor and adductor of thumb; hypothenar eminence; short flexor, opponens and abductor of little finger; 4 lumbricales; 4 dorsal and 3 palmar interosse. 

The hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Rate on limitation of motion, with a minimum of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309. 

Ankylosis of the wrist is rated under Diagnostic Code 5214.  A 20 percent rating is assignable for favorable ankylosis of the minor wrist in 20 to 30 degrees dorsiflexion.  A 30 percent rating is warranted for ankylosis of the minor wrist in any other position except favorable.  A 40 percent rating is warranted for unfavorable ankylosis of the wrist, in any degree of palmar flexion, or with ulnar or radial deviation.  

Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56(d).  A moderate muscle disability contemplates: a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service treatment record or other evidence of in-service treatment for the wound; or, a record of consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, a moderate muscle disability consists of: entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; some loss of deep fascia or muscle substance impairment of muscle tonus and loss of power; or, lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle disability contemplates: a through-and-through or deep penetrating wound by a small high-velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; or, if present, evidence of inability to keep up with work requirements.  Objectively, a moderately severe muscle disability consists of: entrance and (if present) exit scars indicating track of missile through one or more Muscle Groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; or, tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3). 

A severe muscle disability contemplates: a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; or, if present, evidence of inability to keep up with work requirements.  Objectively, a severe muscle disability consists of: ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; or, tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side. 
38 C.F.R. § 4.56 (d)(4). 

If present, the following are also signs of a severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and, (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

For VA rating purposes, the cardinal signs and symptoms of a muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2016).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A November 1965 medical board report shows diagnoses of shrapnel wound of the left wrist and hypesthesia of the left hand secondary to a shrapnel wound of the left wrist.  X-rays showed foreign bodies in the soft tissues of the left wrist.  

The Veteran had a VA examination in February 2008.  The February 2008 examination addressed neurological impairment of the left upper extremity and did not include findings regarding the cardinal signs of muscle impairment.  As pertinent to the Veteran's muscle impairment, the Veteran reported that, subsequent to the shrapnel wounds and healing, he always had chronic localized tenderness involving the dorsoulnar aspect of his wrist at the distal ulna level and localized pain and numbness involving the dorsoulnar aspect of his hand at times into the dorsum of the small finger.  The Veteran reported that he had used his left upper extremity well after his carpal tunnel release surgery until approximately nine months earlier, when he developed increased pain and numbness over the dorsal ulnar wrist and hand and also increased numbness in the ulnar palm and small and ring fingers.  The Veteran had left wrist flexion to 70 degrees.  There was no ulnar innervated intrinsic muscular atrophy noted.  There was full digital extension and no thumb oppositional weakness to resistance.  There was decreased sensation to sharp and dull stimuli over the dorsoulnar aspect of the left hand from the distal ulna to the small finger metacarpal level.  There were no significant scars identified in the forearm and no forearm muscular atrophy or focal tenderness noted.  

A November 2008 VA x-ray report noted an impression of extensive shrapnel about the ulnar aspect of the hand and distal forearm.  As noted above, the Veteran had surgeries for shrapnel removal in November 2008 and July 2009.   

In a March 2011 written statement, Veteran stated that the pain in his left hand is debilitating.  He described his hand pain as throbbing and excruciating.  

Upon VA examination in September 2015, a history of lateral wrist shrapnel injury of Muscle Groups VIII and IX was noted.  The injury was described as a shrapnel wound with residual small fragments scattered throughout the forearm, wrist, and dorsal hand, with some impacting the dorsal and distal branch of the ulnar nerve, resulting in weakened grasp.  There was some loss of tissue on the dorsal wrist at the time of injury but no requirement for primary repair.  There was injury to Muscle Groups VIII and IX.  

Examination revealed minimal scarring and no fascial defects.  The muscle injury did affect muscle substance or function.  The effects included impaired muscle tonus and visible or measurable atrophy.  The cardinal signs and symptoms of muscle disability included consistent weakness and occasional lowered threshold of fatigue.  Muscle strength testing showed 4/5 grip strength on the left.  There was atrophy of Muscle Group IX.  An x-ray showed retained shell fragments.  The injury did not result in an inability to keep up with work requirements due to muscle injuries.  The Veteran did not have restricted range of motion in his left wrist.

In the September 2015 Supplemental Statement of the Case, the RO assigned a 20 percent rating for severe impairment of Muscle Group VIII based on evidence of a lowered threshold of fatigue after average use and objective findings of metallic fragments in muscle tissue, impaired tonus, loss of muscle substance and loss of power compared to the sound side, and x-ray evidence of scattered foreign bodies.  

The Board finds that the criteria for a 20 percent rating under Diagnostic Code 5308 are met throughout the appeal period.  The record during the appeal period indicates that there is x-ray evidence of multiple scattered foreign bodies. As noted above, a November 2008 x-ray report showed extensive retained shrapnel.  The February 2015 VA examination cited a June 2009 x-ray report which showed multiple pieces of metal shrapnel overlying soft tissues of the ulnar aspect of the left wrist and distal forearm and probable intraosseous metal foreign body within the distal ulna.    An objective finding of multiple scattered foreign bodies of the left wrist and forearm is a sign of severe muscle disability under § 4.56(d)(4).  A 20 percent rating is warranted under Diagnostic Code 5308 for severe muscle disability from December 28, 2007, based upon x-ray evidence of multiple scattered foreign bodies in the left wrist and forearm, 

The Board finds that a disability rating in excess of 20 percent is not warranted during the appeal period.  The Veteran has the maximum rating allowable under Diagnostic Code 5308.  The Board has considered the criteria for limitation of motion of the left wrist.  A higher rating is not assignable under Diagnostic Code 5214, as the evidence does not show favorable ankylosis of the left wrist. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.

The Board has considered the Veteran's claim(s) and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



				









			(Continued on next page)
ORDER

A 30 percent rating is granted for left-hand (non-dominant) dorso-ulnar sensory cutaneous neuropathy, status post removal of shrapnel fragment, with carpal tunnel syndrome from December 28, 2007, subject to regulations governing the payment of monetary benefits.

A 20 percent rating, but no higher, is granted for residuals of shell fragment wound of the left hand, wrist, and forearm Muscle Group IX and VIII (non-dominant) from December 28, 2007, subject to regulations governing the payment of monetary benefits. 



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


